SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUSES DWS Health Care Fund The following replaces similar disclosure under the ”Portfolio Manager(s)” sub–heading of the ”MANAGEMENT” section ofthe fund’s summary prospectus: Leefin Lai, CFA, Managing Director. Lead Portfolio Manager of the fund. Joined the fund in 2001. Thomas E. Bucher, CFA, Managing Director. Portfolio Manager ofthe fund. Joined the fund in 2011. Please Retain This Supplement for Future Reference February 1, 2011 PROSTKR-38
